 HORTON AUTOMATICSHorton AutomaticsandInternational Union of Elec-tronics,Electrical,Technical,Salaried and Ma-chineWorkers,AFL-CIO,District11.Cases23-CA-10594 and 23-CA-10595June 28, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn November 27, 1987, Administrative LawJudge William N. Cates issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to' a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' fmdings,2and conclusions and to adopt the recommendedOrder, as modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,HortonAutomatics,CorpusChristi,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the order as modi-fied.Insert the following as paragraph 1(n)."(n) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."IThe Respondent excepted to the judge's failure to admit G.C.Exh.22, the notes of Plant ManagerCarrier,as evidenceof a priorconsistentstatement to corroborateCarrier's testimony that since he began workingat the Company,he had expressedhis view tothen Plant SuperintendentCastillo,among others, that the plantwas overstaffed.We fmd it unnec-essary to pass on this exception to the judge's evidentiary ruling because,even if admitted,the evidence would not affect the outcome in this case.2TheRespondent has excepted to some of the judge's credibility fmd-ings.The Board's establishedpolicyisnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefullyexamined the recordand fmd nobasis for reversingthe findings.8The judge inadvertently omitted the cease-and-desist paragraph inthe recommendedOrder. Accordingly,we shall modify the recommend-ed Order.Tamara J. Gant, Esq.,for the General Counsel.Gary L. Lieber, Esq.andKaren Ann Broe, Esq.on briefonly(Porter,Wright,Morris & Arthur),of Washington,D.C., for the Company.405Jaime P.Martinez,InternationalRepresentative, of SanAntonio, Texas, for the Union.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Iheard this matter on 23 and 24 April and 27 and 28 May1987 at Corpus Christi, Texas. The cases arose whenInternationalUnion of Electronics, Electrical, Technical,Salaried and Machine Workers, AFL-CIO, District 11(Union)filedunfair labor practicecharges againstHorton Automatics (Company), on 12 January 1987.Acting on behalf of the Board's General Counsel, theRegionalDirector for Region 23 investigated the chargesand issued an order consolidatingcases,consolidatedcomplaint and notice of hearing (complaint) on 20 Feb-ruary 1987. The complaint was amended on 17 March1987 and at trial. The Company answeredadmittingmany background and jurisdictionalcontentions made inthe complaint but denied all claimed wrongdoings.The General Counsel makes extensiveclaims in thecomplaint. It is claimed that the Company starting asearly as October 19861 engaged in conduct prohibited bySection 8(a)(1) of the Act.2 It is also alleged that theCompany violated Section 8(a)(3) of the Act, by on orabout 10 November laying off 10 of its employees andthereafter on 26 November discharging them.3All parties were given full opportunity to participate,introduce relevant evidence,examine and cross-examinewitnesses,argue orally, and file briefs. Briefs filed by theCompany and counsel for the General Counsel havebeen carefully considered.Iconclude below,after examiningthe relevant evi-dence and applicable legal principles, that the Companyviolated the Act substantiallyas allegedin the complaint.FINDINGS OF FACTI.JURISIDICTIONThe Companyis a divisionof Overhead Door Compa-ny,which is a wholly owned subsidiary of the DallasCorporation, which is and has been at all times materialan Indiana corporation with an office and place of busi-ness located in Corpus Christi, Texas, where it is en-gaged in the manufacture of glass and automatic doors.During the calendar year preceding the issuance of thecomplaint, a representative period, the Company in thecourse and conduct of its Corpus Christi, Texas oper-ationspurchased and received goods and materialsvalued in excess of $50,000 directly from points outsidethe State of Texas.During the same time period theCompany derived gross revenues in excess of $500,000from its Corpus Christi, Texas operations. Further,during thesame timeperiod the Company sold andshipped from its Corpus Christi, Texas facility goods andrAll dates hereinafter are 1986 unless otherwise indicated.9The specific 8(a)(1) allegations are fully set forth elsewhere in thisdecision.8A list of the employees that were laid off is set forth elsewhere inthis decision.289 NLRB No. 57 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmaterials valued in excessof $50,000 directlyto custom-ers located outside the State of Texas.The parties admitand I fmd the Companyis,and at all times material hasbeen,an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe partiesadmit and I fmd the Union is,and at alltimes material has been,a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIn attempting to establish,or defend against,the claimsset forth in the complaint, the parties called some 21 wit-nesses and presented numerous documents.The testimo-ny and responses are set forth below, essentially in theorder established by the complaint with the exceptionthat I have attempted to address all 8(a)(1) allegationsbefore addressing the 8(a)(3) allegations.Inasmuch ascredibilityis a material issue in the instantcase, I deem it appropriate to make some preliminarycomments thereon. In deciding which of the conflictingversions of events is more credible I have given consid-erableweight to the demeanor of the witnesses whilethey were on the stand. I have considered each witness'testimony in conjunction with established or admittedfacts, inherent probabilities, and reasonable inferencesthat may be drawn from the record as a whole. With re-spect to the testimony I have borne in mind the tendencyof witnesses in general to testify as to their impressionsor interpretations of what was said or done, rather thanattempting to give a verbatim account of what theyheard, saw, or did. Further, I am not unmindful thateven in the case of persons testifying about their own re-marks or actions, they may well tend to express whatthey said or intended to say in clearer or more explicitlanguage than they actually used in their discussions orconversations.As to any witnesses having testified incontradiction of the findings, their testimony has beendiscredited either as having been in conflict with the tes-timony of credible witnesses or because it was in and ofitselfunworthy of belief. All testimony has been re-viewed and carefully weighed in light of the entirerecord. As specific credibility conflicts arise, I will statemore specifically my reasons for crediting or discreditingany particular witness on any particular portion of his orher testimony.A. Background and Undisputed FactsIt isadmitted that President Lew Hewitt (Hewitt),PlantManager Robert Carrier (Carrier), Plant Superin-tendent David Castillo (Castillo), Supervisor Jose Eliza-dle (Elizadle), Supervisor Hank Howski (Howski), Su-pervisorAntonioCruz (Cruz), SupervisorGeraldMcKane (McKane), and Sales Manager Renaldo Salinas(Salinas) are and were at all times material supervisorsand agents of the Company within the meaning of Sec-tion 2(11) and (13) of the Act.4It is acknowledged that at all times material herein:Allen Bashor (Bashor) was vice president of human re-sources for the Dallas Corporation, David Hewitt (D.Hewitt)was engineering manager forthe Company, andJeff Williamson (Williamson) was division comptrollerfor the Company. It is likewise undisputed that ChristineAloquin (Aloquin) is the daughter of Plant Manager Car-rier and Jamie P. Martinez (Martinez)and is and at alltimes material has been an International representative ofthe Union.It is undisputed that President Hewitt was notified bythe Union on 9 October that it wished to organize theemployees at the Company. On 21 October the Unionprovided the Company a list of those serving on its em-ployee voluntaryorganizing committee.Inamemorandum dated 3 November, PresidentHewitt notified all employees at the Company that alayoff was imminent and that the Company would followitshandbook with respect to layoff and recall proce-dures. In a memorandum dated 4 November, PresidentHewitt advised all employees that 10 of them had beenspecifically selected for and would be temporarily laidoff effective 10 November. The 10 employees temporari-ly laid off on that date were: Rene Carreon (Carreon),Jon Eric Davis (Davis), Roy DeLeon (DeLeon), CarlosGarcia (C. Garcia), Joe Garcia Q. Garcia), FranklinGonzalez Jr. (Gonzalez), Rolando Gutierrez (Gutierrez),Abe Herrera (Herrera), Manuel Mendez (Mendez), andLeonard S. Hoyt (Hoyt). On 26 November PresidentHewitt notified each of the laid-off employees in writingthat they were permanently laid off, as of that date.On 12 December the Board, in Case 23-RC-5318, con-ducted an election by secret ballot among the employeesof the Company. All the laid-off employees except Hoyt,who did not vote, were challenged by the Company atthe election on the basis they were permanently laid offwith no reasonable expectancy of recall.B. The 8(a)(1) Allegations1.Supervisor Elizadle's alleged commentsregardingthe rumor of a layoffIt is allegedat paragraph 11 of the complaint thatabout 31 October Supervisor Elizadle told an employeethat he and other employees should be careful becausethe Companywas planningto lay off employees becauseof the Union and other activitiesengaged inby employ-ees.Voluntaryorganizingcommitteemember AntonioLicon (Licon), a fabricator in the header departmentunder Supervisor Elizadle, openly demonstrated his sup-port for the Union by, among other things,wearing aunion button and T-shirt at work. Licon testified Eliza-dle told him in Spanish at his work station that he should"be careful because therewas alayoff coming aroundbecause of union activities." Licon placed the conversa-tion somewhere between the time the Union notified theCompany on 21 October of the existence of its voluntary4 Superintendent Castillo was termmated about 15 January 1987 HORTON AUTOMATICS407organizing committee and the 10 November layoff.5Licon said he had not heard any rumors about a pendinglayoff prior to the time Elizadle spoke to him about anupcominglayoff.SupervisorElizadle testified that approximately 2weeks before the November layoff some employees whowere gathered in the framing area asked him if there wasgoing to be a layoff. Elizadle told them as far as he wasconcerned it was just a rumor but if a layoff did occurhe would be the second person to know about it andthey would be the next ones to know. Elizadle said hecautioned the employees to keep busy because businesswas slow. Elizadle remembered there were approximate-ly six or seven employees present in the group but he didnot state if one of them was Licon.I credit Licon's testimony as outlined above. I am per-suaded his apparent and admitted nervousness while tes-tifying was as a result of his anxiety about having to tes-tify and not as a result of any willful attempt on his partto misstate the facts. Likewise, his confusion as to datesand whether others were present appeared to have beenhonest and not caused by any deliberate intent on hispart to fabricate facts. Some of Licon's confusion whiletestifying appeared to have resulted from the fact theconversation he was testifying about had been in Spanishand he was attempting to testify about it in English.6 Onthe other hand, Elizadle was not an impressive witness.His recollection on cross-examination was selective andpoor.?I find Elizadle's statement in late October or early No-vember that a layoff was coming because of the employ-ees'unionactivitiesconstituted an unlawful threat oflayoff in violation of Section 8(a)(1) of the Act.2. Supervisor Elizadle's alleged comments regardingrecall of laid-off employeesIt is alleged at paragraph 12 of the complaint thatabout7November SupervisorElizadleinformedDeLeon that (a) Elizadle doubted DeLeon and the otheremployees would be recalled in accordance with theCompany's handbook as to layoffs and recalls, as in prioryears, and (b) the employees would not be recalled in ac-cordance with the Company's handbook as to layoffs andrecalls, as in prior years, because of the Union.DeLeon an active supporter of the Union8 worked,from November 1985 until he was laid off in November1986, for his friend, Supervisor Elizadle.9 DeLeon testi-6Licon was somewhatconfused as to when Elizadle talked to him andsomewhat uncertainor confused withrespectto whetheranyone else waspresent during the conversation.6Liconstated that approximately 80 percentof the work force spokeSpanish.rE.g.,whencounsel for the General Counselasked Elizadle about aconversation he admittedhavingwith Supervisor McKane in 1986 hecould not recall in what monthit took placeand even suggestedto coun-sel for the General Counsel that she "pick [her own] month"as to whenit occurred.8DeLeoncommenced his unionactivities inOctober. He thereafterhandbilled at the plant approximately onceor twicea week for 4 to 6weeks and he alsoworeunionhats,buttons, andT-shirts at work.6DeLeonstated he considered Elizadle a friend and that Elizadlecoached the softballteam he was on.He saidElizadlehad visited in hishome and had even visitedhim whenhe was in the hospital.DeLeon onone occasion sold Elizadle a pet.feedElizadle told him and J. Garcia t ° on 8 Novemberthat they were going to be laid off on 10 November.DeLeon stated he asked why and Elizadle told them thelayoff was not up to him and he had not made out thelist of those slated for layoff. Elizadle stated the list hadbeen prepared by Plant Manager Carrier. According toDeLeon he asked if he could be transferred to the ship-ping and receiving department. Elizadle told him no, thathe was going to get someone else to do DeLeon's job.DeLeon then asked if Plant Manager Carrier's daughterwas going to be laid off because he had more senioritythan she did. Elizadle responded that DeLeon knew verywell Plant Manager Carrier's daughter would not be laidoff.DeLeon asked Elizadle if anything could be done, orif anything could be worked out about the layoff. Eliza-dle told him he was sorry he had not made the list outand had not wanted to lay him off. DeLeon asked Eliza-dle: "[I]f we were really going to get called back and hesaid I doubt it. And I said why, and he said union. Andturned around, and walked away from me." DeLeonstated he was wearing a union hat, button, and sun visorat the time.SupervisorElizadle testified he had a conversationwith DeLeon on the Friday DeLeon received notifica-tion he was going to be laid off effective 10 November.The notification of layoff was in his paycheck envelope.Elizadle testifiedDeLeon was "pissed off" and said tohim: "[H]ey Joe, what the fuck man, what is this shit,you know . . .am I goingto be laid-off a day, a year,what the fuck man." Elizadle further testified: "I toldhim as far as I'm concerned it's just the way the memostates. It's just a temporary layoff. Business picks up I'mpretty sure they'll call you back." Elizadle asserts at thatpoint he left the area where DeLeon was.Elizadle first testified he could not recall if any men-tion was made about the Union or union activities duringthe conversation.However, when pressed further bycompany counsel he dutifully stated the Union was notmentioned.I credit DeLeon's above outlined testimony. Elizadle'sdemeanor and the full record convince me he was notfully candid in his recall of this conversation.An employer violates Section 8(a)(1) of the Act whenit tells employees, as I find Elizadle did, that they willnot be recalled from layoff because of their union activi-ties.CompareUnited Beef Co.,277 NLRB 1014, 1027(1985).3.Alleged comments of Superintendent Castilloregarding the layoffIt is alleged at paragraph 13 of the complaint that onor about 5 November Superintendent Castillo informedan employee that the scheduled layoff of 10 November,10 DeLeon acknowledged on cross-examination that there was no men-tionmade in his pretrial Board affidavit about J. Garcia having beenpresent for the conversation.Although called as a witness by counsel forthe General Counsel, J. Garcia was not questioned about nor did he men-tion being present at any conversation between Elizadle, DeLeon, andhimself. 408DECISIONS OF THENATIONALLABOR RELATIONS BOARDunlike prior layoffs, would include employees of theCompany whom it considered to be "badones." 11Voluntary organizing committee member Alonzo Gon-zalez(A. Gonzalez) testified that on 5 November Super-visor Elizadle read a paper to his employees about de-cliningsalesand the pending layoff. Superintendent Cas-tillowas also present at the time. Gonzalez testified someof the employees asked why the Company could not, asithad done in the past, go to a 4-day workweek and thusavoid a layoff. According to Gonzalez, Castillo respond-ed they had done that in the past out of the goodness oftheir hearts but for them to "remember . . . we are nowthe bad guys." Gonzalez testified the conversation endedafter Castillo's remarks.12Supervisor Elizadle acknowledged reading a memo-randum to the fabrication and door assembly employeeson 5 November about the pending layoff. He stated thatafter he read the memorandum the employees asked Su-perintendent Castillo "if it was possible for them to .. .scatter the days [off] like they [had done] in the .. .past."Elizadle asserts Castillo replied, "last year it wasdone by thegoodnessof his heart, that we're the badguys remember."'sThe evidence is very conclusiveand Ifind Superin-tendent Castillo not only told the fabrication and assem-bly employees that he had allowed the layoffs to be scat-tered over a number of days last time out of the good-ness of his heart, but that he also told them this time theCompany was the "bad guys."The critical question is whether his comments violatedthe Act. Viewed in context, I find they did. The Union'scampaign was active at the time. Supervisor Elizadle hada few days earlier told employees a layoff was comingbecause of the employees' union activities. Prior to theadvent of the Union there had been at least one layoffthat had been accomplished by employees' taking daysoff spread over a period of time. When Castillo told theemployees this past practice with respect to layoffs couldnot be followed because the Company was the "badguys," he clearly conveyed to them the message that thelayoff was tied to their union activities.' 44.Washup rule and parts retrieval restrictionsIt is alleged at paragraph 16 of the complaint thatabout 17 November Supervisor McKane informed em-ployees working in the machine shop that effective thatdate, they could no longer wash up before breaks orlunch or at the end of the workday, as they had in thepast.11 I note the language of this paragraphof thecomplaint does not con-form tothe findings I have made on this allegation,however,the matterwas fully litigated.12Voluntaryorganizing committee memberJohn Champion corrobo-ratedGonzalez'testimony as outlinedaboveChampionstated Castillodid not specifically mention theUnion whenhe made his comments13 Castillo recalled telling the employees he had done it in the past outof the goodnessof hisheart but he contends he added the situation wasdifferent this time around.Castillo could not recall referring to himself orthe Companyas the"bad guys "14Thecoercivenessof Castillo's comments was not lessened by thefact he made them in response to questions from the employeesor that hedid not usethe word "union"in his commentsEmployees at the Company are daily given 15 minutesin the morning, 30 minutes at lunch, and 10 minutes inthe afternoon for breaks. All employees take their breaksat the same time. Bells signal the beginning and endingof all breaktimes. Machinist Kendall Lewis (Lewis) testi-fied that at least from May 1984 until November 1986the employees, with company knowledge, stopped work2 to 3 minutes before their breaktimes to go to the rest-rooms and clean up. Lewis stated Supervisor McKane,Superintendent Castillo, and Plant Manager Carrier hadobserved this practice without saying anything to theemployeesprior to November 1986. Lewis testified thaton 17 November he observed:JerryMcKane start on the north end of the ma-chine shop and approaching individuals, talking toeach one of them for a minute or so. And when hegot to themilling areahe called the people thatwere working on themills,andthe people thatwere runningthe saws [Xavier Cisneros, Tony Bar-rera,Genero Perez,Ron Russel,and Lewis], to-gether.And told us that we would no longer beable to wash our hands before the break bell rang.According to Lewis, McKane did not mention the Unionwhen he announced the restrictions. Lewis stated that "afew weeks" after the 12 December Board-conductedelectionwas held,McKane told the employees theycould wash their hands before quitting time but the re-strictionson cleaningup before break-and lunchtimeswould continue.Supervisor Elizadle testified the Company had a writ-ten rule that employees were only allowed 5 minuteswashup time before the end of each work shift.'s He,however,saidhe had never enforced the rule with anyof his 30 or so employees. Elizadle said ForemanMcKane complained to him in November about his al-lowing the employees under his supervision to wash up 5minutes before the noon break. According to Elizadle,McKane said his (McKane's) employees were complain-ing to him about the disparate enforcement of the rule.Elizadle said he thereafter met with the employees underhis supervision and reminded them of the rule. He statedhe told them he wanted them to start washing up atnoon not 5 minutes before that time, however, he addedhe never enforced the rule and still does not pay muchattention to whether it is adhered to.It is alleged at paragraph 22(a) of the complaint thaton or about 23 October Supervisor Elizadle informedemployees that they would no longer be permitted toleave the department to secure parts in other plant de-partments.Licon testified Supervisor Elizadle told the employeesinhisdepartment, right after the Union notified theCompany of the existence of its voluntaryorganizingcommittee,' a that they could no longer leave the depart-la No suchwritten rule wasproduced at thetrial herein16The Union's letter notifying the Company of the existence andmakeupof its voluntaryorganizingcommitteewas mailedto the Compa-ny on 21 October HORTON AUTOMATICSment to get parts or for any other reason. Elizadle toldthe employees he had assigned one employee (Davis) to"run parts" and "deliver headers."Supervisor Elizadle testified that around the first ofNovember he was instructed by Plant Manager Carrierand Superintendent Castillo to keep his employees attheir workstationsin order "to keep them from wander-ing around and talking to much about the Union."17 Eli-zadle stated he told the employees under his supervisionthat they were to remain at their work stations and ifthey needed anything to have Davis get it for them. Eli-zadle stated Davis was assigned the newly created partsrunner position approximately 1 month to 6 weeks beforehe was laid off. Elizadle stated Davis was required toperform his normal fabricator duties when he was not in-volved in running parts. Elizadle acknowledged that theCompany had never previous to the time in question hada parts runner position in his department. He further ac-knowledged the position was eliminated after Davis andthe others were laid off on 10 November. Elizadle assertsthe parts runner position was created in order to keepDavis busy and waseliminatedwhen he no longer had asurplus of employees in his department.The Company contends that because both the washuprule and parts runner position dealt solely with employ-ees worktime not their break or lunchtimes itsenforce-ment of theserules,restrictions,and assignments waslawful. I reject the Company's contentions.First I note the Act does not prevent an employer,such as the Company in this case, from making and en-forcing reasonablerules addressingemployees conductduring worktime.Republic Aviation Corp. v.NLRB, 324U.S. 793 (1945). However, the Board inBrigadier Indus-triesCorp., 271NLRB 656, 657 (1984), held:When faced with a unionorganizing campaign anemployer may not forunionreasons promulgate ano-solicitation and/or no-distribution rule orplaceother restrictions on employees.Nonetheless, duringthe union campaign, an employermaintainsa legiti-mate interest in preserving production and disci-pline.When an employer adopts a rule during aunioncampaign,itdoes not automatically followthat the rule is invalid. If the employer has actedfor legitimatebusiness interests-rather than forunion reasons-its promulgation of a rule cannot bedeemed unlawful [emphasis added].The Board's principle that otherwise valid rules or re-strictions violate the Act when such are promulgated tointerferewith employees' rights to self-organizationrather thantomaintainproduction and discipline havebeen upheld by the courts. (See, e.g.,Harry M. StevensServices,277NLRB 276 (1985), enfd. mem. 793 F.2d1288 (5th Cir 1986), andHunter Douglas, Inc., 277NLRB 1179, 1185 (1985), enfd. 804 F.2d 808 (3d Cir.1986).) In the instant case the Company's rule(if in factone existed)against washingup before break, lunch, andquitting times had not been enforced prior to the advent11Elizadle stated that when he talked to his employees about wander-ing around the plant he did not say anything to them regarding whatthey could do on theirlunch and break times409of the Union.18 The rule,as announcedand enforced byForemanMcKane, took effect in the midst of theUnion's campaign and was, in part, rescinded after theBoard-conducted electionwas held. In light of thesefacts, I am persuaded,in agreementwith counsel for theGeneral Counsel, that the rule was announced and for aperiod of time thereafter enforced, at least by SupervisorMcKane, for the purpose of limiting the time employeeswould have off the work floor for discussingunion mat-ters.There is no showing that the long practice of allow-ing employees to wash up before all breaks had suddenlybecome a disciplinary or production problem for theCompany. Accordingly, I find the Company's purpose inpromulgating (or suddenly enforcing) the rule in questionwas to interfere with its employees' right to self-organi-zation and as such violated Section 8(a)(1) of the Act.With respect to the newly created parts runner posi-tion, I find the evidence is overwhelming the Companywas unlawfully motivated in establishing such a position.First, the parts runner position was created immediatelyafter the Company received notification of the creationand composition of the Union's voluntary organizingcommittee. Second, the parts runner position was specifi-cally intended to keep employees from "talking toomuch about the Union." Third, there is no conclusiveevidence that production or discipline was suffering as aresult of employees talking while they worked. Fourth,the position was abolished after the 10 November layoffstook place. The timing of the creation of the partsrunner position coupled with its stated purpose and inthe absence of evidence of any disciplinary or productionproblems compels a finding that the rule against employ-ees leaving their work stations was discriminatorily moti-vated in that it was intended to prevent employees fromdiscussing the Union.Accordingly, I find the Company's newly establishedrule of restricting its employees to their work stations byutilizing a parts runner position was motivated by thepurpose of interfering with its employees right to self-or-ganization in violation of Section 8(a)(1) of the Act.5.Confrontation between President Hewitt andInternationalUnion Representative Martinez andPlant Manager Carriers' commentsIt isalleged at paragraph 17 of the complaint thatabout 10 December, 2 days prior to the election sched-uled to be conducted in Case 23-RC-5318, outside of theplant,while employees were engaged in handbilling ac-tivities on their own time, and in the presence of the em-ployees laid off and discharged and other employees,President Hewitt and Plant Manager Carrier in the pres-ence of company agent Roy Blankenship and PresidentHewitt's sonsDavid and Daniel Hewitt confronted Inter-nationalUnion RepresentativeMartinezwhereby: (a)President Hewitt asked Martinez if he was going to callHewitt a liar to his face; (b) International union repre-sentativeMartinez stated that the handbilling was non-is Employee Lewis credibly and without contradiction testified Fore-man McKane, SuperintendentCastillo, and PlantManager Carver hadobserved that practice and had not said anything about it 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviolent and employees had Section 7 rights to solicit anddistribute literature outside the Company's property; (c)eitherDavid or Daniel Hewitt pushed Martinez andyelled at him to "Answer the man"; and (d) as Martinezwas walking away, Plant Manager Carrier told the laid-off employees that he would see to it that they wouldnever work for the Company again.InternationalUnion Representative Martinez testifiedthat starting in October he and various employees of theCompany handbilled at the plant entrances on severaloccasions.Martinez stated that on one such occasion,which took place on 10 December, and at a time whenapproximately 30 to 40 employees were present,19 Presi-dent Hewitt came from the plant "yelling" for "JamieMartinez."20Martinez identified himself as an Interna-tional union representative and as the person PresidentHewitt was "yelling" for. Martinez testified Hewitt asked"in a very loud voice," "Are you goingto call me a liartomy face?"21 Martinez testified he spoke to the em-ployees that were present and told them, "We're withthe union and we've got a right to solicit," "We're non-violent," "We've got a right to be here and solicit." Ac-cording to Martinez, President Hewitt's son, EngineeringManager D. Hewitt, pushed him into the street using thepalms of his hands and his chest. Martinez stated that asEngineering Manager D. Hewitt was pushing him intothe street he was "yelling" into his ear, "spitting" in hisface, and instructing him to "Answer the man." Martinezasserts he was pushed from the sidewalk across a curbinto the street.22PresidentHewitt testified the Union had circulatedtwo handbills among the employees in December one ofwhich implied he was a liar and the other that he was ahypocrite. Hewitt stated the leaflets were, in his opinion,extremely unfair and untrue and caused him a great dealof personal distress. President Hewitt said he met withemployees of various departments at the plant on 10 De-cember. He stated that in those meetings at which mem-bers of the Union's voluntary organizing committee werepresent he told them he had had enough insinuations thathe was a liar and a hypocrite. He told the voluntary or-ganizingcommittee members that if they knew how to19Martinez estimated there were 50 employees present after otherscame from the plant at quitting time on that date.20 President Hewitt was accompanied by his sons David and DarnelHewitt, Plant Manager Carrier,Supervisors Elizadle, McKane, Cruz, andothers.21Martinez explained the background to President Hewitt's questionas followsMartinez said he had filed charges with the Board against theCompany and that President Hewitt had on 3 December informed theemployees in writing the charges would delay the election scheduled for12 December Martinez testified he put out a handbill on 5 December in-forming the employees the election would be held as scheduled and thatPresident Hewitt's informationto the contrarywas "a lie "22Vasquez, J. Garcia, and Davis corroborated in essential parts Marti-nez' testimony as outlined above Vasquez did add that traffic was ap-proaching on the street at the time Engineering Manager D Hewittpushed Martinez into the street Vasquez asserts, contrary to Martinez,thatMartinez told President Hewitt he did not call him a liar I am per-suaded on this latter point that Vasquez was mistaken However, I do notfmd this to impact on the credibility resolutions I have made Further-more, J Garcia testified he did not hear President Hewitt talk at all butstated,"David Hewitt came up to[Martinez] and yelled in his ear, shov-mg him away"and told him "to get off the premises"Again I do notfind these minor variations regarding what took place on 10 December todetract from the truthfulness of Martinez' account of what took placeget in touch withInternationalUnion RepresentativeMartinez they should do so, because he was "going toconfront him that afternoon." President Hewitt statedthat as the day wore on he became"moredetermined"to have a confrontation with Martinez and set the matterstraight between them. Hewitt said he did not know ifanyone actually got word to Martinez, but that Martinezwas just off company property handbilling that after-noon. President Hewitt testified he walked up to Marti-nez and asked him who he was. He stated Martinez iden-tified himself and he asked Martinez if he had gotten hismessage.Martinez said he had not. Hewitt then toldMartinez, "[Y]ou've been saying that I've been lying, andthat'snot true, and I want you to apologize for it."Hewitt stated Martinez looked at him for a while andthen began to say something about employee rights andso forth.Hewitt testified he asked "again and again""probably more loudly" if Martinez had called him aliar.He said Martinez wouldnot answerhim. PresidentHewitt testified his oldestson, EngineeringManager D.Hewitt, got within an inch or two of Martinez and re-peatedly told Martinez to "Answer the man." Martinezwould not respond. President Hewitt said he thenreached out and touched his son David and told him,"We're not going to get an answer, let's go." PresidentHewitt said they then returned to his office. Accordingto President Hewitt the entire confrontation lasted ap-proximately 5 to 10 minutes. Hewitt denied anyonetouched Martinez.Several supervisors testifiedregardingwhat they ob-served and heard during the confrontation. SupervisorHowski testified the confrontation "got pretty loud andnasty." Howski testified EngineeringManagerD. Hewittstood "face to face . . . not more than an inch away"from Martinez, but he did not see him push Martinez.Supervisor Cruz testified President Hewitt was red in theface, speaking loudly, and visibly upset. He also said En-gineeringManager D. Hewitt was very upset at Marti-nez.Cruz, however, stated he was not close enough tothe confrontation to see if any touching took place be-tween the participants. Supervisor Elizadle stated Presi-dent Hewitt and Engineering Manager D. Hewitt wereboth "yelling" at Martinez; however, he added that be-cause he (Elizadle) was short of stature he was unable tosee if the Hewitts touched Martinez. Vice President ofHumanResources for the Dallas Corporation Bashor tes-tified, "they were not speaking in a civil tone" and "theemotions were increasing," but he asserts neither of theHewitts struck nor touched Martinez.Certain facts are beyond dispute. The confrontationwas deliberate and preplanned by President Hewitt. Heeven challenged employees who supported the Union toget the word to Martinez, that he wanted a confrontationthat afternoon. A high-level representative of the parentcompany did nothing to discourage or prevent the con-frontation from taking place, because as the Dallas Cor-porationVice President of Human Resources Bashorstated, "Lew [Hewitt] felt strongly about it " The chal-lenge for the confrontation and the confrontation wasknown to and took place in front ofnumerousrank-and-file employees. President Hewitt and Engineering Man- HORTON AUTOMATICSager D. Hewitt approached Martinez in an angry, loud,and emotionally charged manner.It is in light of this background that I consider wheth-er Engineering Manager D. Hewitt physically assaultedMartinez. I find he did. Martinez' testimony that D.Hewitt assaulted him was corroborated by employeesVasquez and J. Garcia. Furthermore, it is very probablethat in the emotionally charged confrontation D. HewittassaultedMartinez. Engineering Manager D. Hewitt, al-though still employed by the Company, did not testify,nor was his failure to do so explained in any way.Hence, the one additional person, on the part of theCompany, who could have spoken with firsthand knowl-edge of the account, chose, for whatever reason, toremain silent.23An employer violates Section 8(a)(1) of the Act, by as-saulting aunion representative when it does so in thepresence of one or more employees under circumstanceswhere onlookers would likely infer from the assault thatthe employer would also retaliate in the same fashionagainst any employee who supported the union.BataviaNursing Inn,275 NLRB 886, 891 fn. 2 (1985).In the case sub judice, I find the employees could rea-sonably have believed that such a fate might befall themas had befallen the Union's International representative ifthey supported the Union. The reason announced to theemployees for the confrontation grew out of the Union'scampaign literature. The actual assault took place at atime when the Union's International representative wastelling the employees they had a legal right to organizein a nonviolentmanner.Thus, I find the Company vio-lated Section 8(a)(1) of the Act when Engineering Man-agerD. Hewitt assaulted the Union's representative inthe presence of the employees of the Company.Martinez testified that one of the leaflets they were at-tempting to distribute on 10 December pertained to un-employment compensation payments for the laid-off em-ployees.Vasquez testified Herrera was one of those handbillingon 10 December and that he had copies of two unem-ployment checks that he showed Plant Manager Carrier.Davis testified that at that same time Plant Manager Car-rier'sdaughter was telling International Union Repre-sentativeMartinez to answer President Hewitt's ques-tions about whether he had called him a liar. AccordingtoDavis, Herrera said Carrier's daughter did not havethe right to say anything because she did not have anyseniority and should have been one of the first to havebeen laid off. J. Garcia stated Herrera told Plant Manag-erCarrier that the laid-off employees would get theirjobs back and with justice. According to J. Garcia, PlantManager Carrier answered that the laid-off employeeswere not coming back to work.2423 His silence is important only with respect to resolving this credibil-ity issue.24 Vasquez,Davis, and International Representative Martinez corrobo-rated,although in slightly different ways, the essential aspects of JGar-cia's above testimony Vasquez, for example,stated Plant Manager Cam-er said the laid-off employees would not be coming back to work as longas he was around Davis stated Carrier said Herrera would never comeback to work at the Company again International Union RepresentativeMartineztestifiedPlantManager Carver said the laid-off employees411PlantManager Carrier testified he did not have a con-versation with Herrera on 10 December, but he said heheard Herrera make some comment about his daughterwho was standing next to him at the time. Career testi-fied he did not hear anyone say any words to the effectthat certain of the employees would never work at theCompany again.25Simply stated I find unbelievable the testimony thatPlantManager Carrier stood by at this highly chargedconfrontation and said nothing. I find this highly unlikelyespecially considering the fact his daughter was activelyparticipating in the verbal part of the confrontation andwas at the same time being accused of receiving prefer-ential treatment because she was Carrier's daughter. Icredit counsel for the General Counsel's witnesses re-garding the incident. I do not find the minor differencesin their testimony to detract from the overall accuracy oftheir testimony.Ifind the Company through Plant Manager Carrierviolated Section 8(a)(1) of the Act, when he threatenedthat the laid-off employees would not be considered forrecall by the Company because he would see to it.6.President Hewitt's 14 January commentsIt is allegedat paragraph 18 of the complaint thatabout 14 January, President Hewitt (a) asked employeesif they were giving information to International UnionRepresentative Martinez regarding the unfair labor prac-tice charges filed by the Union in Cases 23-CA-10594,23-CA-10595, and 23-CA-10596; (b) told employees,when they did not respond, that Hewitt had heard thatthe Union was having employeessigncheckoff cards oncompany property and that this had to stop; (c) stated toemployees that even if they weresigning upemployeesfor checkoff authorizations during their breaks, theycould not do it at any time and that the election was"over with"; and (d) told employees that Hewitt wantedto know of any future activities any of the employees en-gaged in onbehalf of the Union.It is undisputed that President Hewitt spoke to all em-ployees and supervisors at a meeting held in the qualitycontrol room at the plant on 14 January 1987. PresidentHewitt said he called the meeting to bring the employeesup to date on the status of the Board-conducted electionand to talk about foreign competition. According toLicon and Vasquez, Hewitt stated there had been unfairlabor practice charges filed against the Company and hewanted to know who was responsible for giving the in-formation to the Union on which the charges werebased. Licon and Vasquez stated President Hewitt specif-would not be coming back to work and that he would see to it they didnot. Herrera did not testify nor was his absence explained in any manner25 President Hewitt testified he never heard any official of the Compa-ny say he would see to it the laid-off employees never worked for theCompany again. The Dallas Corporation Vice President of Human Re-sources Bashor testified he did not hear Plant Manager Carver say any-thing during the confrontation.Supervisor Elizadle said he did not hearCarver say anything at the confrontation but added he was giving his at-tention to the "yelling" thatwas going on at the time Supervisor Howskitestified he did not even know if Carver was present at the confrontationSupervisor Cruz could not recall what if anything Carver might havesaid at the confrontation but he believed Carver did not say anything 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDically asked employee Gordon Klitzke if he was the onewho had given the information to the Union. Klitzkedenied doing s0.26Licon credibly testified President Hewitt also said hehad heard rumors that employees were trying to getdues checkoff cards signed at the plant, and he did notwant anyonesigning upemployees on company propertyand to please stop doing so.27After observing Hewitt, Licon, and Vasquez testify,and weighing their testimony in light of admissions madeby Hewitt, I credit Licon's and Vasquez' version of the14 January 1987 general employees' meeting.I find President Hewitt violated Section 8(a)(1) of theAct when he asked all the assembled employees whoamong them had been giving information to the Unionthat formed the basis for the Union's charges against theCompany. The totality of the circumstances dictates sucha finding. SeeRossmore House,269 NLRB 1176 (1984),enfd. sub nom.Hotel & Restaurant Employees Local 11 v.NLRB,760 F.2d 1006 (9th Cir. 1985). The questioningwas done by the highest official of the Company. Thequestion asked was not rhetorical but rather was calcu-lated to invoke a response from the employees thatwould reveal their union sympathies at a mandatorymeeting of employees. Further, President Hewitt alsoviolated Section 8(a)(1) of the Act, when he specificallysingled out employee Klitzke and asked him if he wasthe one who had been supplying the information in ques-tion to the Union. Other than Hewitt's assertion that heknew Klitzke had not been supplying information to theUnion, there is no evidence to indicate Klitzke had ex-pressed his views, one way or the other, on the Unionprior to that time. Furthermore, Klitzke was interrogatedin front of all his fellow workers and for no valid or jus-tifiable reason. I also find President Hewitt's statement tothe assembled employees that he did not want them tosolicit union dues checkoff cards on company propertyand to stop doing so violated the Act. In this regard, Inote such a broad prohibition would clearly restrict em-ployees from soliciting for the Union during their non-working time on company premises.It is undisputed that after the above-describedmeetingtook place President Hewitt and Plant Manager Carriermet with Licon and Vasquez in Hewitt's office. LicontestifiedPresident Hewitt asked them if they were theones that had been giving unfair labor practice charge-related information to International Union Representa-tiveMartinez. Licon told Hewitt they had not given any28 President Hewitt acknowledged discussing certain unfair labor prac-tice charges with the employees but stated he did so in the context oftelling the employees that if the charges against the Company did notstop they would never get the Board-conducted election resolved.Hewittalso acknowledged asking Khtzke if he was the one who had suppliedthe information to the Union on which it based its charges against theCompany He added however that he knew"beyond question that he[Klitzke]would not be the one who was making charges against us."27Vasquez corroborated Licon's above-outlined testimony.PresidentHewitt acknowledged discussing dues-checkoff cards with the assembledemployees He said he told the employees he had been getting complaintsthat they were trying to get others to sign dues-checkoff cards. He alsosaid he told the employees he did not think it was proper for them to askothers to sign dues-checkoff cards because the Union had not been certi-fiedHe asserts he told the employees it was their privilege to sign orrefuse to sign such cardssuch information to Martinez. According to Licon, Presi-dent Hewitt said, "if there was any further union activi-ties going on that he would like to be notified, instead ofbeing caught off [guard] . . . with rumors and stuff."Vasquez testified President Hewitt also asked if theywere the ones who had been soliciting employees to signdues-checkoff cards. Vasquez told Hewitt he had been.Hewitt asked when he had done so. Vasquez toldHewitt, "I'm doing it on my own time which is beforework, breaks, lunch, and after work." Vasquez testifiedPresident Hewitt told him he preferred they stop solicit-ing because the Union had not been recognized by theCompany. Vasquez protested saying he had been doing iton his own time. Hewitt responded, "but you're still on[C]ompany property." Vasquez told Hewitt he wouldstop because he did not want to do anything that wouldharm anyone.President Hewitt acknowledged he and Plant ManagerCarrier met with Licon and Vasquez on the day in ques-tion.Hewitt said a complaint from an employee thatLicon and Vasquez had constantly been after the em-ployee to sign a union dues deduction card prompted themeeting. Hewitt acknowledged he asked Licon and Vas-quez if they had been soliciting for the Union and he as-serts they admitted they had. Hewitt said he told them:Imay be wrong, but it is my opinion that until the[U]nion is certified, that it's not proper to ask em-ployees tosign the cards.After it is certified that'sfine, but until it is certified, I don't think it isproper.According to Hewitt, Licon responded they had alreadydecided not to solicit anymore. Hewitt testified he thentold them, "I think out of courtesy to us that you shouldtell us when you are planning to do thatagain."Hewittsaid they indicated they would do 80.28That a meeting between the two employees and twomanagement officials took place after the general meet-ing on 14 January 1987 is not disputed nor is there anydispute with respect to the subject matters discussed. Tothe extent that there are differences between the employ-ees'and managers' versions of what was said at themeeting,Icredit the employees' account. I credit theemployees' account because it is clear from the record asa whole that President Hewitt was determined to findout who had provided charge-related information to theUnion and who had been soliciting dues-deduction cardson company property. Not only did he attempt to ascer-tain this type of information from the employees at thegeneral meeting,but he had also directed at that generalmeeting that all card signing activities cease on companyproperty. In light of his earlier actions it is quite logicaland very probable that he said exactly what Licon andVasquez attribute to him. Furthermore, President Hewittimpressedme as a very determined individual whowould do or say whatever he perceived to be in his, orthe Company's, best interest without full regard for theconsequences of his actions.18 Plant ManagerCarrier,in pertinentpart, corroborated Hewitt's tes-timony as outlined above HORTON AUTOMATICSIfindPresidentHewitt's questioning known unionsupporters Licon and Vasquez was, under all the circum-stances herein, coercive and as such violated Section8(a)(1) of the Act. First, the questioning took place afterbut on the same day Hewitt had unlawfully interrogatedthe entire assembled work force about the same subjectmatter. Second, the questioning took place in PresidentHewitt's office and in the presence of Plant ManagerCarrier. Third, President Hewitt had already, at a groupmeeting,attempted to ascertain who had provided the in-formation in question to the Union and after being unsuc-cessful there moved on to questioning Licon and Vas-quez in the privacy of his office in his attempt to find outwhat he wanted to know.I also find President Hewitt violated the Act by tellingLicon and Vasquez he did not want them to solicit theirfellow workers to sign dues deduction cards on companyproperty, especially in light of the fact Vasquez toldHewitt that he had only done so during nonworkingtimes.7.Elizadle's alleged comments about who couldvote in the Board-conducted electionIt is alleged at paragraph 19 of the complaint that Su-pervisor Elizadle about 1 December informed employeesthat Plant Manager Carrier had informed Elizadle thatbecause the employees that were laid off were now per-manently discharged they could not vote in the electionon 12 December in Case 23-RC-5318.Licon testified that about 1 December Supervisor Eli-zadle approached him while he was alone29 in his workarea and told him the 10 laid-off employees were termi-nated and would be ineligible to vote in the election be-cause of their union activities.Supervisor Elizadle, after some difficulty in recallingan early December conversation with Licon about thelayoffs, acknowledged such took place. However, hestatedLicon asked him if the laid-off employees couldvote in the Board-conducted election. He said he toldLicon he did not know.As is noted elsewhere in this decision Licon was some-what confused about certain details in his testimony;however, I am persuaded his confusion was honest andnot an attempt to misstate facts.I credit his testimony re-garding his early December conversation with Elizadle. Inote Supervisor Elizadle had told Licon back in Octoberthat he should be careful that a layoff was coming be-cause of the Union. Furthermore, Elizadle had told em-ployee DeLeon in early November that he doubted thelaid-off employees would be recalled because of theUnion. It is therefore logical and probable that he toldLicon the laid-off employees had been terminated andwould not be eligible to vote in the election because oftheir union activities.3029 On cross-examinationLicon stated Vasquez could havebeen presentwhen Ehzadle talked to him but he could not be certainso I noted there hadbeen discussionsat the Companyamong some ofthe managerson this subjectSuperintendentCastillo testifiedPlant Man-ager Carver told hun that because the laid-off employees had been per-manentlylaid off they would not be able to vote in the Board-conductedelection413Elizadle's statement was clearlycoerciveand in viola-tion of Section 8(a)(1) of the Act, in that it conveyed amessage to the employees that the Company's latestaction against the laid-off employees was taken becauseof their union activities and to preclude them fromvoting in the Board-conducted election.8.Elizadle's alleged comments about negotiationsIt is alleged at paragraph22(c) of thecomplaint thatSupervisor Elizadle about 1 December told an employeethat it wouldtake at least2 years before they wouldreach an agreement on a contract and to cause furtherdelay all the Company had to do was relocate or changeits name inorder to do away with the Union.Licon testified that on 6 March 1987 he and fellowemployees Vasquez and Lopez were discussing how longitwould take to negotiate a contract when SupervisorElizadle approached them.31 Licon testified SupervisorElizadle told them it would take at least 2 years for theCompany and Union to negotiate a contract, and even ifthey did the Company could delay it further by chang-ing its name or relocatingitsfacility.According toLicon, Elizadle also told them such action on the part ofthe Company would do away with the Union. Liconstated that after Supervisor Elizadle finished talking theymore or less ended their discussion because they did notwant to antagonize Elizadle.Supervisor Elizadle stated he had a 2- to 3-minute con-versation about the Union with Licon in March 1987.According to Elizadle, Licon asked if it was true that itwould take 2 years or something like that for the Unionto come in. Elizadle said he told Licon he did not know.Licon then told Elizadle he had heard if the Union camein all the Company had to do was change its name ormove to avoid the Union. Elizadle said he told Licon hedid not know anything about that. Elizadle stated thatended their conversation because Licon was walkingalong with a heavy item at the time.As is more fully explained elsewhere in this decision, Idid not find Elizadle to be an impressive or credible wit-ness.Licon on the other hand appeared to be making aconscientious effort to tell the truth to the best of hisrecollection. Accordingly, I credit Licon's account of hisMarch conversation with Elizadle as set forth above.Supervisor Elizadle'sMarch 1987 statement to Liconand others was coercive and violated Section 8(a)(1) ofthe Act, in that it conveyedthe messageto the employ-ees that it was futile for them to select the Union as theirbargaining representative.See, e.g.,ThriftwaySupermar-ket,276 NRLB 1450, 1460 (1985), enfd. mem. 808 F.2d835 (4th Cir. 1986).9.Plant Manager Carrier's alleged comments on anemployee'swage reviewIt is alleged at paragraph 22(d) of the complaint thatPlantManager Carrier about 10 December solicited anemployee's comment on his recent wage review andthreatened that employee that if the employees voted forthe Union the raise would be rescinded.11 Licon assumed Elizadle overheard what they were discussing 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVoluntary organizing committee member John Cham-pion testified he was given a review for a wage increaseon 9 December and the next day (10 December) PlantManager Carrier asked him about it.He said the two ofthem were alone at the time.Champion testified Carrierasked him if he had been given his wage review. Cham-pion told Carrier he had.Carrier asked if it was a goodone and Champion responded he had no complaints thathe had gotten a raise.According to Champion, PlantManager Carrier said, "I'm glad you got a good one, be-cause if you guys vote the wrong way we won't havethis any more."PlantManager Carrier testified Champion told him atthe beginning of December he felt he had been skippedover when the other employees had been given wage re-views in November.Carrier checked into the matter andfound Champion had in fact been skipped over.Carriertestified he instructed Champion's supervisor to reviewhim for a wage increase.Carrier stated he later followedup on the matter by asking Champion if he had been re-viewed, and if he was happy and satisfied.Carrier statedChampion indicated he was satisfied.Carrier stated theUnion was not mentioned in their conversations.Iam persuaded that Plant Manager Carrier made thecomments Champion attributes to him.The record evi-dence as a whole supports such a finding in that PlantManager Carrier had a keen interest in the outcome ofthe union election. His keen interest led him to engage inconduct that violated the Act. He,for example,stated atthe confrontation between President Hewitt and Interna-tionalUnion RepresentativeMartinez that the laid-offemployees would not be recalled because he would seeto it.As is discussed below he asked employee Lewis theday before the election how he was going to vote in theelection.Although not found to be unlawful,he toldPlantSuperintendentCastillo the laid-off employeeswere permanently laid off and would not be able to vote.Although I have found Carrier's comments to have vio-lated the Act, I do not find his remarks constituted athreat to rescind the wage increase involved but ratherto constitute an unlawful threat that there would not beany future wage increases if the employees voted thewrong way in the Board-conducted election.10. Plant Manager Carrier's alleged questioning ofemployee LewisIt is alleged at paragraph 22(e) of the complaint thatPlantManager Carrier about 11 December interrogatedan employee concerning how he planned to vote in theupcoming election.Employee Kendall Lewis testified that on 11 Decem-ber as he was alone walking from lunch32 in the sheetmetal fabrication area Plant Manager Carrier approachedand asked him if he had decided which way he wasgoing to vote in the election.Lewis told Carrier he hadnot decided.Lewis said that prior to Plant Manager Car-rier's talkingwith him he had not in any way demon-strated his preference either for or against the Union.32Lewis testified that on lots of occasions Plant Manager Carrierwould talk to employees during their lunch breaksPlantManager Carrier testified he could not recallhaving a conversation in December with Lewis aboutthe Union.He stated he knew however,by December,thatLewis supported the Union by his"mannerisms"and by the fact he had a union decal on his toolbox.I credit Lewis'testimony as set forth above. I notePlant Manager Carrier was unable to deny the conversa-tion.In crediting Lewis'testimony I note he had not ex-pressed his views about the Union prior to Plant Manag-erCarrier'squestioning him on 11 December.Ifind,under all the circumstances, that Carrier's questioning ofLewis was coercive.SeeRossmore House,supra. Lewishad not made his union sympathies known at the timeCarrier questioned him and the question specificallysoughtLewis'personal sympathies about the Union.PlantManager Carrier was a high-levelmanagement of-ficialwho did not directly supervise Lewis and the ques-tioning took place 1 day before the election for no validor justifiable reason.AccordinglyIfind the Companyviolated Section 8(a)(1) of the Act by coercively interro-gating Lewis.SeeH.S.M.MachineWorks,284 NLRB1482(1987).C. Temporary and PermanentLayoffof 10 EmployeesIt is alleged at paragraph 14 of the complaint and ad-mitted by the Company in its answer that on 10 Novem-ber it laid off its employees Carreon,Davis,DeLeon, C.Garcia,J.Garcia,Gonzalez,Gutierrez,Herrera,Mendez,and Hoyt.It is further alleged at paragraph 15of the complaint that about 26 November the Companypermanently discharged the above-named employees.The Company acknowledges the above employees werenotified in writing,on that date, that they were perma-nently laid off.Inasmuch as there is no dispute with respect to thefact the employees in question were laid off,firston atemporary and then later on a permanent basis, I shallexamine the motives behind and the alleged necessity forthe layoffs.In doing so,I shall examine the union activi-tiesof the laid-off employees,whether the Companyknew of those activities,and whether those activitiesplayed any part in the Company'sdecision to have alayoff.Finally,I shall examine the Company's contentionthat the layoffs were brought about by economic necessi-ty.1.Events leading up to employees'union activitiesat the CompanyLicon credibly testified that he and approximately 15other employees met after work at Chiquita Park inCorpus Christi,Texas, in late June to discuss problemsthey perceived existed at the Company.They discussedwages,sick leave,supervision, and other related matters.Licon testified they also decided to attempt to arrange ameeting with President Hewitt or Plant Manager Carrierto discuss their problems. He said they also decided tocontact a union for assistance.Licon stated that the next day the same 15 employeesmet with Plant Manager Carrier and Supervisor Elizadle.Licon testified Carrier told the group the Company wastrying to put together a plan for an across-the-board HORTON AUTOMATICSwage increase for all employees, and promised to lookinto their other concerns. However, Plant Manager Car-rier told them:[T]his was America, this was a free country, and ifwe didn't like it there was the door. There wasother opportunities you know, other places. Thattimeswere hard for the company to increase ourpay rates.Licon stated he thereafter on 16 July contacted Inter-nationalUnion RepresentativeMartinez via telephoneand arranged to meet with him later that afternoon at alocalmotel. They discussed the various departments atthe plant and some of the problems the employees wereexperiencing.33 Licon stated little else was accomplishedat the meeting with Martinez, however, in early Octoberhe and others started to solicit employees to sign unionauthorization cards. According to Licon a union volun-tary organizing committee was established and the Com-pany was notified in writing on 21 October of the exist-ence of the Union's in-plant committee. The letter of no-tification sent to the Company listed nine voluntary or-ganizingcommitteemembers.34 Inasmuchas none ofthose on the voluntaryorganizingcommittee were laidoff, I shall carefully examine the union activities of thosewho were laid off and attempt to ascertain if the Compa-ny was aware of any such activities on their part.2.Union activities of laid-off employeesCarreon testified he wore a "Yes IUE" button at workthree to four times per week startinginmid-October. Hestated his immediate supervisor Elizadle saw him wear-ing the prounion buttons. Carreon testified he handbilledfor the Union at the plant four or five times before thelayoff. He testified he saw Davis and Gutierrez leafletingprior to the layoff. Carreon stated Plant Manager Carrierobserved them leafleting each time they did so.Davis testified he became involved with the Unionshortly after he was hired and wore a union T-shirt towork two or three times during the 2 weeks before hislayoff. He stated his supervisor, Elizadle, saw him fouror five times and Plant Manager Carrier a couple oftimes each time he wore his prounion T-shirt. Davis alsosaid he wore IUE buttons and leafleted in the parkinglot,or inside the plant during breaktimes, six or seventimes prior to his layoff.DeLeon testified he commenced wearing union T-shirts,hats,and buttonsinmid-October and did soalmost every day until he was laid off. He stated he lea-fleted at the plant once or twice per week in the morn-ings and after work from approximately early Octoberuntil he was laid off. DeLeon stated Gonzalez, amongothers, leafleted with him prior to the layoff. He statedSupervisor Elizadle observed them eachtimethey lea-fleted and Plant Manager Carrier saw them almost everytime they leafleted.33Others present at the meeting wereJanie Garcia (Licon's sister-in-law who is the presidentof Union Local1029) and JosieVela (a friend ofLicon's)34None ofthe nine listed on theletterwere among thoselaid off on10 November415J.Garcia testified he wore prounion buttons daily andprounion sun visors and T-shirts at work every other daystarting in late October. He stated he was observed byhis supervisor, Elizadle, daily and by Plant Manager Car-rier just about every day that he wore the union-relateditems. J.Garcia testified he, Gutierrez, Davis, Gonzalez,and others leafleted at the plant starting in late Octo-ber .35He said Plant Manager Carver observed themeach time they leafleted.Gutierrez testified he wore a union T-shirt or unionbutton threetimesper week for approximately 4 weeksbefore he was laid off. He stated Plant Manager Carrier,Superintendent Castillo, and Supervisor Elizadle saw himwearing theunion-related items.Gutierrez testified he,alongwithMendez, J. Garcia, Carreon, and Herrera,leafleted outside the plant prior to the November layoff.He asserts Plant Manager Carrier observed them doingso.Mendez testified he wore a union T-shirt approximate-ly twice and union buttons four or five times at workstarting in the second week in October.36 He stated hisimmediate supervisor Cruz as well as Plant ManagerCarrier observed him wearing the union related items.Mendez testified he as well as Carreon, Gutierrez, andothers leafleted at the entrance to the plant parking lotprior to the layoff. He stated they were observed doingso by Plant Manager Carrier.Vasquez testified he wore a union button just aboutevery daystartingaround 9 October and a union T-shirttwice a week commencing about that same time. Vas-quez stated President Hewitt and Plant Manager Carrierobserved him doing so. Vasquez testified he and otheremployees leafleted at the plant from mid-October untilDecember. He statedallthe laid-off employees, includ-ing Hoyt, leafleted prior to and after they were laid-off.A. Gonzalez testified that he and others including Car-reon, J. Garcia, DeLeon, and Gutierrez leafleted at theplant several times prior to the 10 November layoff.A. Gonzalez stated Plant Manager Carrier or SupervisorHowski always observed them with Carrier doing somore often than Howski.Champion testified he and others including J. Garcialeafleted atthe plant prior to the layoff. Champion statedthat "most of the time" Plant Manager Carrier observedthe leafleting.3.Company knowledge of union activities of laid-off employeesSupervisor Howski, who did not supervise any of thelaid-off employees'37 testified he never saw any of thosewho were laid off wearing or displaying any union-relat-ed items, such as T-shirts, buttons, hats, or stickers.Howski acknowledged leafleting took place before theemployees were laid off, but he asserted he never saw35 He saidhe leafleted six or seven times before the layoff33He said the T-shirts had "IUE a Great Union" on them and theunion buttons read "Vote Yes" or "Proud To Be IUE "97 Howski testified Mendez was on loan to his department prior to thelayoffHe said he saw Mendez leafleting at the plant but that it was afterthe layoff 416DECISIONS OF THENATIONALLABOR RELATIONS BOARDany of those who were laid off, that he knew, participat-ing in the leafleting prior to the layoff.38Supervisor Cruz testified that two of the laid-off em-ployees,Hoyt and Mendez, worked under his supervi-sion.Cruz stated Hoyt never did anything that indicatedto him that Hoyt favored the Union. He, however, statedhe believed from things Mendez said that he favored theUnion. Cruz observed employees wearing union T-shirtsat the plant, but he could not recall if it was before orafter the layoff took place. Cruz testified he knew certainof the laid-off employees by sight only, and that of thosehe knew by sight only, he never observed them leafletingat the plant. Cruz, however, acknowledged on cross-ex-amination that he could not describe what laid-off em-ployees Carreon, Davis, DeLeon, Gonzalez, Gutierrez,or Herrera looked like. Cruz further acknowledged oncross-examination that on the days when there was lea-fleting he only observed it for approximately 1 minute orless as he was on his way to his car in the parking lot.Elizaldetestifiedhe supervised seven89of the laid-offemployees and he said he never saw any of them40 lea-fleting prior to the November layoff. He said he sawHerrera,Davis, and J. Garcia handbilling after theywere laid off. He testified the first time he saw employ-eeswearing unionT-shirtswas around Thanksgivingafter the layoffs had taken place.41Elizalde stated hehad seen union buttons and stickers in the plant prior tothe layoff.PlantManager Carrier stated he positioned himself soas to be able to observe the leafleting every time it oc-curred at the plant.He said the leafleting first startedsometime between 9and 22 Octoberand that Interna-tionalUnionRepresentativeMartinez alongwith someemployees on the voluntary organizing commmittee lea-fleted once or twice a week before the layoff and some-times as much as three times per week after the layoff.42When asked by company counsel if he knew in early No-vember the position of the laid-off employees with re-spect to whether they were foror againsttheUnion,Carrier answered, "I don't know . . . I would say no.No, I didn't know."It iswithout dispute that the Company knew of theUnion's presence at its facility from 9 October for-ward.49 The Company was notified in writing about 21October which of its employees were on the Union's vol-untary organizing committee. Further, it is undisputedthe Union engaged in leafleting activities at the entrancesto the plant on variousoccasionsstarting in October.There is dispute with respect to the critical question ofwhether the employees that were laid off engaged in any38Howski said he saw Mendez,Davis, and Herrera leafleting afterthey and the others were laid off.He acknowledged he could not de-scribe what the other seven employees who were laid off looked like29He supervised Carreon,J.Garcia, Gonzalez, Davis, DeLeon, Her-rera,and Gutierrez40 He acknowledged on cross-examination he never stood around andobserved thehandbillmgwhen it took place except for the 2 or3 minutesit took him to walk from the plant to his car after work41He stated he observed J Garcia and Herrera wearing them at thattime42 Carver stated the first time he saw any employee leafleting that wasnot on the voluntary organizing committee was after the layoff43 President Hewitt,for example,testified he received correspondenceon that date relating to a petitionfor the Unionunion activities prior to their being laid-off, and whetherthe Company was aware of any such activities on theirpart.The overwhelming weight of the evidence persuadesme that each of the 10 laid-off employees engaged in ac-tivities on behalf of the Union, prior to their being laidoff, and that the Company knew of their activities. Vas-quez testified, and I credit his testimony, that all 10 ofthe laid-off employees leafleted at the plant prior to theirbeing laid off. I note that Plant Manager Carrier ob-served all leafleting.44 International Union Representa-tiveMartinez corroborated Vasquez' testimony that all10 of the laid-off employees leafleted at the plant prior totheir being laid off. Carreon, Davis, DeLeon, J. Garcia,Gutierrez,Mendez, A. Gonzalez, Champion, and Liconcollectively corroborated Vasquez' testimony by identi-fying the same 10 individuals in the process of leafletingat one timeor other prior to the layoff.45 Although it isconceivable that all 11 of the above witnesses called bycounselfor the General Counsel contrived theirtestimo-ny or weremistaken regardingwhat they testified about,however, that is highly unlikely. As noted inFred Stark,213 NLRB 209, 214 (1974), the likelihood of perjury ormistake becomes more remote in direct or geometricalproportion to the number of persons who testify to afact.Further evidence of the Company's knowledge ofthe union activities of its laid-off employees is demon-strated by the fact Carreon wore a union button two tothree times a week starting in October and SupervisorElizadle observed him doing so. Davis wore union but-tons and T-shirts and Elizadle also observed him doingso.DeLeon wore union buttons, T-shirts, and hats untilthe layoff. J. Garcia wore union buttons daily and unionT-shirts and sun visors every other day and was ob-served by Supervisor Elizadle daily and Plant ManagerCarrieralmostevery day. Gutierrez wore a union T-shirtor union button three times per week during the 4 weeksbefore he was laid-off and Plant Manager Carrier ob-served him doing so. Mendez wore a union T-shirt twicebefore being laid off and union buttons approximatelyfivetimes inmid-October. The buttons Mendez woreread "Vote Yes" and "Proud To Be IUE" and the T-shirtshe wore read, "IUE a Great Union." I noteMendez' testimony comports with International UnionRepresentativeMartinez' testimony that he distributedunion T-shirts, buttons, and related items to the employ-ees in the second week of October with the words,"Proud To Be IUE" on some of them.Hostility for and knowledge of the laid-off employeesorganizing activities is further demonstrated by various44 In light of all the record evidence I am unwilling to credit PlantManager Carrier's testimony that the first time he saw any nonvoluntaryorganizing committee employees leafleting was after the employees hadbeen laid off I likewise do not credit Supervisor Ehzadle's testimony thathe never saw any of the 10 employees who were laid off leafleting priorto their being laid off45 I place no reliance on or give any weight to Supenvsor Howski'sand Supervisor Cruz' testimony that they did not observe any of the laid-off employees leafleting prior to their being laid off.None of the laid-offemployees worked for Howski and he was unable to give a description of7 of the 10 that were laid off Cruz only observed the leafleting for aminute or less on those days when there was leafleting and he could notdescribe 6 of the 10 laid-off employees HORTON AUTOMATICSof the unfair labor practices the Company engaged inprior to the 10 November layoff.The Company,immedi-ately after it received word of the existence of the volun-tary organizing committee,created a parts runner posi-tion in Supervisor Elizadle's department for the purposeof interfering with its employees'right to self-organiza-tion by keeping them from"talking too much about theUnion."Supervisor Elizadle told Licon,in late Octoberor early November,that a layoff was coming at the plantbecause of the employees'union activities.Superintend-ent Castillo conveyed to the fabrication and assembly de-partment employees the clear impression that the 10 No-vember layoff was tied to their union activities when he,in the presence of Supervisor Elizadle,told them theCompany would not follow its past practice of laying theemployees off for 1 day a week over a period of timeinasmuch as the Company was now the "bad guys." On8November Supervisor Elizadle told DeLeon and J.Garcia he doubted they would be recalled from layoffbecause of the employees' union activities.4.Counsel for the General Counsel's prima faciecaseConsidering all the facts thus far discussed,I am con-vinced,as urged by counsel for the General Counsel,that the Company was motivated,in part,to have alayoff by its hostility for and animus toward the organiz-ing activities of its employees.Additionally,there is substantial postlayoff evidence ofthe Company's animus toward the organizing activitiesof its employees. Such evidence further demonstrates the10 November layoff was, at least in part, motivated byantiunion considerations.For example,theCompany through SupervisorMcKane announced in November and, for a time duringthe union campaign and following the Board-conductedelection,enforced a rule that limited the amount ofwashup time employees could have off the work floorfor discussing union matters.On 26 November the Company notified the laid-offemployees that their temporary layoff was permanent.The Company contends it sent the 26 November notifi-cation letters not only so the employees would knowthey were permanently laid off but also to inform themthey needed to obtain health insurance elsewhere and sotheyand particularly F. Gonzalez would seek employ-ment elsewhere.I reject the Company's contention thatthose were its reasons for sending the letters in question.Iam persuaded that the Company's real motivation forsending the letters, which converted the layoff from atemporary to a permanent one, was to preclude 10known union supporters from voting in the 12 Decemberelection.I reject the Company's contentions with respectto the letters for several reasons.First,according toPresident Hewitt, thelayoffwas to be governed by plantrules.Plant rules reflect that the laid-off employeeswould have recall rights for 1 year unless their total se-niority was less than that time.Therefore,the employeeswere already aware of their recall rights.Prior to thelayoff the employees had been informedby the Companythat it would continue their insurance coverage for 30days.Thusthere was no need forthe Company to fur-417ther inform its employees of their recall rights or insur-ance coverage.PlantManager Carrier testified he wasconcerned about F. Gonzalez,who is handicapped, notlooking for work.Carrier stated F.Gonzalez' publicagency counselor had told him F.Gonzalez was notlooking for work because International Union Represent-ativeMartinez had assured F. Gonzalez he would be re-called to work quickly.Martinez credibly denied evertellingF.Gonzalez he would be quickly recalled towork by the Company.Other of the Company'spostlayoff conduct that re-flects on its motivation is that on 1 December SupervisorElizadle told Licon the laid-off employees were terminat-ed and would not be eligible to vote in the Board-con-ducted election because of their union activities.46In agreement with counsel for the General Counsel, Iam persuaded the evidence establishes that not only wasthe initial layoff motivated by union animus,but theCompany's decision and announcement that the layoffswere permanent came about as a result of the Company'sdesire to preclude its laid-off employees from voting inthe 12 December Board-conducted election.On 10 December the Company further demonstratedits strong union animus when President Hewitt deliber-ately engaged International Union Representative Marti-nez in an angry confrontation in the presence of manyemployees that resulted in his son,Engineering ManagerD. Hewitt, physically assaultingMartinez.47 Such ac-tions clearly alerted the employees that the same fatecould befall them if they continue to support the Union.At this same confrontation Plant Manager Carrier toldthe employees that those who had been laid off wouldnot be considered for recall because he would see to it.Still further evidence of the Company's overall moti-vation for its actions is demonstrated by Plant ManagerCarrier'scomments to employee Champion about hiswage review. Carrier told Champion on 10 Decemberthat he was glad Champion had gotten a good reviewthat resulted in a wage increase because if the employeesvoted the wrong way in the 12 December Board-con-ducted election they would not be getting any more fa-vorable wage reviews.On 11 December Plant ManagerCarrier asked Lewis about his personal sympathiestoward the Union for no valid or justifiable reason.Still further evidence of the Company's motivation isdemonstrated by the fact that on 12 December it chal-lenged the right of all the laid-off employees(exceptHoyt who did not vote)to vote,when they attempted todo so in the Board-conducted election, on the groundsthe employees were permanently laid off with no reason-able expectancy of recall.In agreement with counsel for the General Counsel, Ifind the evidence demonstrates the Company continuedto exhibit strong union animus even after the Board-con-ducted election.For example, on 14 January 1987 Presi-46 I note SuperintendentCastillowas told by PlantManager Carrierafterthe employees were permanentlylaid off that they could not vote inthe election47 The Board has long abhorred violenceas a meansof attempting toachieveone's goals in labor relationsSee, e g.,Jones & Laughlin SteelCorp,1NLRB 503 (1936). 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdent Hewitt spoke to all the employees and demanded toknow who was supplying the Union with information onwhich the Union was filing charges against the Compa-ny.Hewitt even specifically singled out an employee inthe group in his attempt to ascertain who was supplyinginformation against the Company. President Hewitt toldthe assembled employees he did not want them to signeach other up for the Union on company property anddirected them to stop doing so. Immediately after hismeeting with all the employees President Hewitt singledout Licon and Vasquez for a meeting with him and PlantManager Carrier in Hewitt's office. President Hewittthen asked the two if they were the ones supplying infor-mation to the Union. Hewitt told the two if there werefurther union activities at the Company he wanted to benotified so he would not be caught off guard. Hewitteven asked and Vasquez told him they had been attempt-ing to get employees to sign dues authorization cardsbefore work and on their break and lunch times. Hewitttold the two they were doing it on "Company property"and he wanted it stopped. Vasquez promised Hewitt hewould stop doing so.Supervisor Elizadle voiced the Company's continuedanimus toward the Union on 6 March 1987 when he toldcertain employees,who were discussing how long itwould take to negotiate a collective-bargaining agree-ment, that it would take at least 2 years and even thentheir efforts would be futile because the Company coulddelay the matter further by changing its name or relocat-ing itsfacility and such actions on its part would doaway with the Union.In view of the foregoing I find counsel for the GeneralCounsel has established a prima facie showing sufficientto support the inference that protected conduct as a"motivating factor" in the Company's decision to lay offits employees on 10 November.NLRB v. TransportationManagement Corp.,462 U.S. 393 (1983), citing with ap-provalWright Line,251NLRB 1083 (1980), enfd. onother grounds 662 F.2d 899 (1st Cir. 1981), cert. denied455 U.S. 989 (1982). Counsel for the General Counseldemonstrated union activity by all 10 of the laid-off em-ployees in that they each had leafleted at the plant priorto their being laid off. A large percentage of them hadworn or displayed union insignia of one kind or anotherat the plant prior to their being laid off. The Companycollectively, through President Hewitt, PlantManagerCarrier, Superintendent Castillo, and Supervisor Eliza-dle,knew of their union activities. The Company'sstrong union animus has been demonstrated through themany unlawful acts the managers and supervisors com-mitted prior to and after the employees were laid off.The timing of the layoff, which took place approximate-ly 4 weeks before the Board-conducted election, coupledwith the stated reasons for the layoff, convincingly dem-onstrates the Company's motivation for having the layoffwas to preclude these 10 knownunionsupporters fromvoting in the Board-conducted election that was held on12 December.Once counsel for the General Counsel makes a primafacie showing, such as she has done herein, that protect-ed conduct was a motivating factor in the employer's ac-tions against its employees,the burden shifts to the em-ployer todemonstratethat it would have takenthe sameactions it did even in the absence of the protected con-duct on the part of its employees. The employer's prof-feredbasismustbe proved by a preponderance of theevidence.5.The Company's economic defense for reducingitswork force on 10 NovemberThe Company's assertionthat its 10 November tempo-rary layoff, which was thereafter made permanent on 26November, was economically justified does not with-stand close scrutiny.The Company states, "1985 was a good year" in thatits total net sales, which were $10,640,000, exceeded itsprojections.48 It however argues that it "never cameclose to achieving the'',success it had projected for .. .1986." The evidence belies such a gloomy assessment of1986. Although the Company never achieved its project-ed 26-percent growth in sales for 1986, it did accomplisha 14.8 percent increase in, net sales for that year over1985.The total net sales for 1986 were $12,214,000.49Thus if 1985 was "a good year" it is difficult to validlyconclude that 1986 was a devastatingly bad one.During the last half of 1985 the Company maintainedan average of 100 hourly employees per month. In thelast 2 months of 1985 it employed 106 (November) and107 (December) hourly employees. During the first 10months of 1986 the Company maintained a monthly av-eragehourly work force of 102. In January 1986 it em-ployed 106 hourly employees and as late as September itemployed 107 hourly employees. Plant Manager Carrier,who joined the Company in February 1986, testified itwas evident to him at the time he came to the Companythat it was overstaffed.50 He asserts the Company's 1986staffing levels were based on its projected 26-percentgrowth insales.PlantManager Carrier's assertion theCompany was overstaffed in 1986 does not square with anumber of established facts. First, the evidence showsthe Company's staffing levels through Octoberb t were inkeeping with its staffing levels for the last half of 1985,which was at a time when the Company was doing 14.8percent less. Second, the Company hired 13 new hourlypaid employees between June (some 4 months after Car-rier became plant manager) and October.52 If a genuine48 The Company had projected$9,697,000 in net sales for 1985.48 The Company had in its most recent monthly type predictions pro-jected $13,500,000 in net sales for 1986 However, in its "Five Year Stra-tegic Plan (1984-1988)" it set"mmunum sales increase of 15% per year"goals. The Company, with its 14.8-percent net sales growth in 1986, wason target with respect to its long-term projections.In that same 5-yearplan the Company projected net sales for 1986 at $9,520,000. Its 1986 netsales exceeded that prediction by well over $2.5million.soCareer testified he, from the beginning of his employment, dis-cussed the Company's overstaffing problems with Superintendent Cas-tillo.Superintendent Castillo credibly stated he could not recall any suchconversation prior to the layoff addressed herein.In fact,SuperintendentCastillo testified he "wasn't totally sure" the Company could fill itsorders without the laid-off employees.61 It was in October that the Company learned of union activities at itsfacility.68 Plant Manager Carrier indicated he was unaware of any manufac-turing employees being hired during the time period in question. Howev-er, after being confronted with documentary evidence to the contrary, heContinued HORTON AUTOMATICSoverstaffing problem had existed, I am persuaded theCompany would not have continued, up until October,to have hired new employees in order tomaintain itshourly work force at levels in excess of 100 employees.Third, no conclusive evidence was presented to supportPlantManager Carrier's assertion that the new facility(that opened in August) enhanced productivityand less-ened the need for employees.The Company asserts a number of things occurred inthe summer of 1986 that demonstrates its subsequent ac-tionswere not motivated by union considerations. Forexample,SalesManager Salinasprepareda memorandumon 16 June for President Hewitt in which he pointed out:As you are aware, we are having one terrible timeinfillingour schedule. I would like to say thatworking with Bob Carrier has really help[ed] liftthe burden during this trying time. I still believe thesurge of workis still aroundthe corner and sched-uling should be settling down to projections andnormallead timessoon [Emp. Exh. 6].Salinas saidhe wrote thememorandumbecause theywere unable to give the shop employees the 5 days' lead-time they needed from the time an order arrived at theplant untilitwent to the production floor. He explainedthey did not have the leadtime because of a decline inorders and a declining backlog. Notwithstanding thescheduling problems Salinas discussed, the Companyhired two new manufacturing employees in June to re-place two that had quit.saPresident Hewitt testified he was called to corporateheadquartersinDallas,Texas, in early July for a "veryintense discussion"with Corporate Chief Officer BobHaugh and Corporate Group Vice President AndySchwitter.Hewitt testified Haugh told him, "your salesare falling off," "your profitsare fallingoff," "you're notgoing to makebudget," and added he wanted somethingdone about it. Hewitt testified the Company thereafterreduced its advertising budget and postponed some of itsadvertisingcommitmentsand cut two marketing consult-ants.Notwithstanding the concerns raised by the DallasCorporation, the Company hired four new hourly em-ployees in July. No hourly employees had been dis-charged or voluntarily quit during that month.I am per-suaded that if the Company's situation had been as direas it contends it was, it would not have continued tohave hired employees (13 in all)between June and theadvent of the Union in October.On 30 OctoberSalesManager Salinasprepared asecond memorandum for President Hewitt regarding theCompany's declining business. In that memorandum Sali-nas stated.Our slide door backlog has dropped considerablyover the last two weeks. Based on the orders onconceded hiring had taken place dung that time including the hiring ofhis daughter(an hourly paid manufacturing employee)in June If Carrierhad been completely candid in his testimony,I think he would have re-membered that his daughter had been hired during the period in question5One of the two hired in June was Plant Manager Carver's daughterand the other was Davis419hand we are cutting back the vent factor 10% thefirst3-1/2 days of November, and at this time itlooks like we'll have to cut back an additional 10percent over the next 5 days (week of November10th).The vent count during the week of Novem-ber 10th will be at about 22 per day average.I'm hoping by the week of the 17th we can startscheduling back to the 28 per day average. I willkeep you posted as we progress through the month[Emp. Exh. 7].PresidentHewitt testified he penciledamessage toPlantManager Carrier across the top of Salinas' 30 Oc-tober memorandum that read, "Bob C. let me have yourplan." Hewitt stated Plant Manager Carrier's response tothe memorandum was to provide him with a list of em-ployees that could be laid off without adversely affectingthe business.Certain factors raise very troubling concerns about Sa-linas'30 Octobermemorandum.First, it came within arelatively short time after the Company learned of unionactivities at its facility. Second, the Company was still ina hiring posture in October. It hired two new employeesto replace two that had quit that month. Third, Salinaspredicted the Company would be at a 22-per-day ventcount in the second week in November and expressedhope it could start schedulingbackto a 28-per-day ventproduction average in the third week in November. Sali-nas testified on directexaminationthat the Companytried tomaintain,"something in the vicinity of 28moving vents a day." On cross-examinationhe said thatwas what the Company had averaged over the past 9 to12months. The documents on vent production do notappear to support Salinas' testimony. For example, in1985 the Company had approximately a 19.25 averagedaily vent count. Through October 1986 the Companyhad a 20.43 average daily vent count, and for all 1986 ithad a 20.28 average daily vent count. In the first 3months of 1987, the Company had a 19.16 average dailyvent count.54 Thus, it appears the Company had neveraveraged 28 vents per day and that the vent productionforNovember was in line with the 1986 average dailyvent count and ahead of the 1985 daily count. Therefore,it appears the November layoff was based on somethingother than average daily vent production. Other factorssupport such a conclusion. The Company had never, inthe past, resorted to a layoff where the employees werenot thereafter recalled to work. Supervisor Elizadle's tes-timony that he had been having to rotate four to fiveemployees per day during the 2 months before the layoffin order to keep them busy does not strengthen the Com-pany's economic defense because he acknowledged, oncross-examination, he had to do that during the previousyear.54 I arrived at the average daily vent count by taking the total ventcount per year (Emp Exhs 8 and 9)and then dividing by the number ofweeks in the year and the number of days per week.The Company pro-duced approximately 5005 vents in 1985,approximately 5275 in 1986(with approximately 4495 being produced between 1 January and 30 Oc-tober),and approximatley 1105 in the first 3 months of 1987 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI conclude the Company has not shown it would havelaid off its employees on 10 November nor would it havepermanently discharged them on 26 November absenttheir union activities.55 CompareSogard Tool Co.,285NLRB 1044 (1987). Accordingly, it follows that theCompany's actions toward these 10 employees violatedSection 8(a)(3) and (1) of the Act and I so find.CONCLUSIONS OF LAW1.The Company, Horton Automatics, is an employerengagedin commerce within themeaningof Section2(2), (6), and (7) of the Act.2. InternationalUnion of Electronics, Electrical, Tech-nical,Salaried andMachine Workers, AFL-CIO, Dis-trict 11 is a labor organization within themeaning ofSection 2(5) of the Act.3.By engagingin the following conduct betweenabout October 1986 and about March 1987, the Compa-ny committed the following unfair labor practices in vio-lationof Section 8(a)(1) of the Act:(a)Threatening its employees with layoff because oftheir union activities.(b)Telling its employees they would not be recalledfrom layoff because of theirunionactivities.(c) Informing its employeesthat their layoff was tiedto their union activities.(d) Promulgating and enforcing a rule limiting its em-ployeeswashup time for the purpose oflimiting theamount oftimethey would have off the work floor fordiscussing union matters.(e) Establishinga partsrunnerposition for the purposeof restricting its employeesto their work stations so theycould notdiscussthe Unionamong themselves.(f)Assaultinga union representative in the presence ofits employees.(g) Threateningthat its laid-off employees would notbe considered for recall becauseof their union activities.(h) Coercivelyinterrogating its employeesabout theirunion activities and desires.(i)Promulgating and enforcingan overly broad no-so-licitation rule.(j)Telling its employees that certain actions weretaken againstthe laid-off employees because of theirunionactivitiesand in order to preclude them fromvotingin a Board-conducted election.(k) Telling its employees it would be futile for them toselect the Union as their collective-bargainingrepresenta-tive.(1)Telling its employees there would not be any fur-ther wageincreasesif they voted for the Union.4.About 10 November 1986 laying off and thereafterabout 26 November 1986 permanently discharging ReneCarreon, Jon Eric Davis, Roy DeLeon, Carlos Garcia,Joe Garcia, Franklin Gonzalez Jr., Rolando Gutierrez,Abe Herrera, Manuel Mendez, and Leonard S. Hoyt be-cause of their sympathies for, and activities on behalf of,saAlthough not essential to the findings herem,I note that during thefirst3months of 1985 the Company utilized 1142 hours of overtime Inthe first 3 months of 1986, it utilized 1361 hours of overtime However,in the first 3 months of 1987, it utilized2517 hoursof overtime.The ap-parent increase in overtimehoursworked appears to explain how theCompany continuesits normal productionwith 10less employeesthe Union, the Companyviolated Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.It having been found that the Company discriminatori-ly laid off and thereafter permanently discharged em-ployeesReneCarreon, Jon Eric Davis, Roy DeLeon,Carlos Garcia, Joe Garcia, Franklin Gonzalez Jr., Ro-landoGutierrez,Abe Herrera,ManuelMendez, andLeonard S. Hoyt, I shall recommend that it be orderedto offer themimmediate and full reinstatementto theirformer positions or, if they no longer exist, to substantial-ly equivalent positions without prejudice to their seniori-ty or other rights and privileges previously enjoyed andmake them whole for any loss of earnings they may havesuffered by reason of the discrimination against themwith interest.Backpay shall be computed in the mannerprescribed in F.W. Woolworth Co.,90 NLRB 298 (1950),with interest as computed inNew Horizons for the Retard-ed.,66Likewise it is recommended that the Company be or-dered to remove from its laid-off employees'filesanyreference to their having been laid off and notify them inwriting this has been done and that evidence of that un-lawful action will not be used as a basis for any futurepersonnel actions against them. Further it is recommend-ed the Company be orderedto cease givingeffect to itsoverlybroad no-solicitation rule. Finally, it is recom-mended the Company be ordered to post a notice to itsemployees attached hereto as "Appendix"for a period of60 days in order that employees may be apprised of theirrights under the Act and the Company'sobligation toremedy its unfair labor practices.Counsel for the Gener-al Counsel requested that a visitatorial clause be includedin the Order. The evidence does not establish the neces-sity for such a clause.Accordingly,I deny that request.On these findings of facts and conclusions of law, andon the entire record,I issue the following recommend-ed57ORDERThe Respondent, Horton Automatics, Corpus Christi,Texas, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Laying off,discharging,or otherwisediscriminat-ing againstany employee for supportingInternationalUnion of Electronics, Electrical, Technical, Salaried and66 283 NLRB 1173 (1987) Interest will be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986amendmentto 26 U S C § 662157 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses HORTON AUTOMATICS421MachineWorkers, AFL-CIO District 11, or any otherlabor organization.(b) Threatening employees with layoff because of theirunion activities.(c) Telling employees they would not be recalled fromlayoffbecause of their union activities.(d) Informing employees their layoffs were tied totheir union activities.(e) Promulgating and enforcing a rule limiting its em-ployeeswashup time for the purpose of limiting theamount of time they would have off the work floor fordiscussingthe Union.(f)Establishing a parts runner position for the purposeof restricting its employees to their work stations so theycould not discuss the Union among themselves.(g) Assaulting representatives of the Union.(h) Threatening that its laid-off employees would notbe considered for recall because of their union activities.(i)Coercively interrogating its employees about theirunion activities and desires.(j)Promulgating and enforcing an overly broad no-so-licitation rule.(k)Telling employees that certain actions were takenagainst its laid-off employees because of their union ac-tivities and in order to preclude them from voting in aBoard-conducted election.(1)Telling employees it would be futile for them toselect the Union as their collective-bargaining representa-tive.(m) Telling employees there would not be any futurewage increase reviews if they voted for the Union.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Rene Carreon, Jon Eric Davis, Roy DeLeon,Carlos Garcia, Joe Garcia, Franklin Gonzalez Jr., Ro-landoGutierrez,Abe Herrera,ManuelMendez, andLeonard S. Hoyt immediate and full reinstatement totheir former jobs, or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights or privileges previously enjoyed,and make them whole for any loss of earnings and otherbenefits suffered as a result of the discrimination againstthem, in the manner set forth in the remedy section ofthis decision.(b) Remove from its files any reference to its unlawfullayoff and discharge of Rene Carreon, Jon Eric Davis,Roy DeLeon, Carlos Garcia, Joe Garcia, Franklin Gon-zalez Jr.,RolandoGutierrez,Abe Herrera,ManuelMendez, and Leonard S. Hoyt and notify them in writ-ing that this has been done and that these actions willnot be used against them in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Corpus Christi, Texas facility copies ofthe attached notice marked "Appendix."58 Copies of the58 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-notice, on forms provided by the Regional Director forRegion 23, after being signed by the Company's author-ized representative, shall be posted by the Company im-mediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Company to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Compa-ny has taken to comply.al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choosenot to engagein any of these protect-ed concerted activites.WE WILL NOT threaten you with layoff because ofyour activities on behalf ofInternationalUnion of Elec-tronics,Electrical,Technical,SalariedandMachineWorkers, AFL-CIO, District 11 or any other labor orga-nization.WE WILL NOT tell you that you will not be recalledfrom layoff because of your activities on behalf of theUnion.WE WILL NOT inform you that your layoff was tied toyour activity on behalf of the Union.WE WILL NOT promulgate rules that limit yourwashup time or restrict you to your work stations for thepurpose of restricting you fromdiscussingthe Union.WE WILL NOT assault representatives of the Union.WE WILL NOT threaten that our laid-off employeeswould not be considered for recall because of their ac-tivities on behalf of the Union.WE WILL NOT coercively interrogate you regardingyour union activities and desires.WE WILL NOT tell you thatcertain actionswere takenagainst ourlaid-off employees because of their activitieson behalf of the Union and in order to preclude themfrom votingin a Board-conducted election. 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT tell you it would be futile for you toselect the Union as your collective-bargaining representa-tive.WE WILL NOT tell you there will not be any futurewage increase reviews if you vote for the Union.WE WILL NOT lay off or discharge our employees be-cause of their support for, assistance to, or membershipin the Union.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Rene Carreon,Jon Eric Davis, RoyDeLeon,Carlos Garcia,Joe Garcia, Franklin GonzalezJr.,Rolando Gutierrez,Abe Herrera,Manuel Mendez,and Leonard S. Hoyt immediate and full reinstatement totheir former positions or, if their jobs no longer exist, tosubstantially equivalent positionswithout prejudice totheir seniority or other rights or privileges previously en-joyed and WE WILL make them whole for any loss ofearnings and other benefits they may have suffered as aresult of our discrimination against them,less any net in-terim earnings,plus interest.WE WILL notify each of them that we have removedfrom our files any reference to their layoff and theirlayoff will not be used against them in any way.HORTONAUTOMATICS